l03*-/£"
                                 ELECTRONIC RECORD                            I© 33-/5*

COA#       01-14-00072-CR                        OFFENSE: 22.02 (Agg Assault)

           Larry Wayne Richard v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:        AFFIRM                   TRIAL COURT: 185th District Court


DATE: 07/14/15                     Publish: NO   TC CASE #:      1233998




                         IN THE COURT OF CRIMINAL APPEALS

                                                                                J032-/r
          Larry Wayne Richard v. The: State of
STYLE:    Texas                                       CCA#:                     to 33-/5*
         APPFLLAfJT*S>                Petition        CCA Disposition:
FOR DISCRETIONARYREVIEW IN CCA IS:                    DATE:

         Re'rt/Z^}                                    JUDGE:

DATE:     Ij/Oi/^^O"                                  SIGNED:                        PC:


JUDGE:     A        C/aS\jS+*^                        PUBLISH:                       DNP:




                                                                                     MOTION FOR
           .-   -


                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD